EXHIBIT 99.1 FOR IMMEDIATE RELEASE Concurrent Reports Fiscal 2009 Third Quarter Results Improves Operating Model and Advances on New Initiatives ATLANTA, Georgia, April 28, 2009 – Concurrent (Nasdaq: CCUR), a world-wide leader in video solutions, today announced results for its fiscal third quarter and nine months ended March 31, 2009. For the third quarter, total revenues were $19.2 million and the Company recorded a net loss of $15.3 million, or $1.85 per diluted share, which includes non-cash impairment charges of $17.1 million resulting from a decline in the Company’s stock price and the write-down of the Everstream trademark in connection with renaming of the Company’s media data and advertising solutions.The non-cash charges have no impact on the Company's existing cash balances, working capital,covenants revolver availability or normal business operations.Excluding the impact of the impairment charges and the related income tax benefit, adjusted net income was $1.3 million, or $0.16 per diluted share, for the third quarter of fiscal 2009.The Company’s cash balance as of March 31, 2009 was $23.9 million. For the nine months ended March 31, 2009, total revenues increased 5% over the prior year period to $55.7 million.The Company recorded a net loss for the first nine months of fiscal 2009 of $14.7 million, or $1.78 per share, which includes the non-cash impairment charges of $17.1 million.Excluding the impact of the impairment charges and the related income tax benefit, adjusted net income for the first nine months of fiscal 2009 was $1.9 million, or $0.23 per diluted share.This compares to net income of $1.3 million, or $0.15 per diluted share, reported in the same period of fiscal 2008. Including the impairment charges noted above, the Company’s operating expenses were $46.5 million and operating loss was $14.6 million for the first nine months of fiscal 2009.Excluding the impact of the impairment charges, adjusted operating expenses for the first nine months of fiscal 2009 decreased by approximately 6% to $29.4 million compared to $31.2 millionin the comparable period of the prior fiscal year.The Company’s adjusted operating income for the first nine months of fiscal 2009was $2.5 million compared to an operating loss of $2.6 millionin the prior year period. Concurrent Computer Corporation Announces Third Quarter 2009 Financial Results
